           Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN

    FRANK MCCLINTON,

            Plaintiff,                                            OPINION and ORDER
      v.
                                                                 Case No. 17-cv-472-wmc
    DR. KARL HOFFMAN,

            Defendant.


           Pro se plaintiff Frank McClinton has been granted leave to proceed against Dr. Karl

Hoffman under 42 U.S.C. § 1983 for discontinuing his tramadol prescription in violation

of his Eighth Amendment right to adequate medical care. Currently before the court are

the parties’ cross motions for summary judgment.           (Dkt. ##25, 29, 37.)1       Since no

reasonable trier of fact could conclude that Dr. Hoffman failed to exercise medical

judgment when he discontinued McClinton’s tramadol prescription, the court will grant

Dr. Hoffman’s motion, deny McClinton’s motions and enter judgment in Dr. Hoffman’s

favor.

                                    UNDISPUTED FACTS2

           Currently, and at all times relevant to this lawsuit, McClinton was incarcerated at

New Lisbon Correctional Institution (“NLCI”), where Dr. Hoffman was working as a



1
  McClinton also recently filed a motion for assistance in recruiting counsel (dkt. #49), a motion
in limine (dkt. #52), and a motion opposing defendants’ request to say this action (dkt. #53).
Since all of these motions are trial-related, the court is denying them as moot.

2
  Unless otherwise noted, the following facts are material and undisputed. The court has drawn
these facts from the parties’ proposed findings of fact and responses, as well as the underlying
evidence submitted in support, all viewed in a light most favorable to plaintiff as the non-moving
party. Since McClinton did not file a response to defendant’s proposed findings of fact, the court

                                                1
      Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 2 of 11




physician.   McClinton has multiple chronic health issues, including diabetes, extreme

obesity, and chronic back pain due to lumbar spinal stenosis (a narrowing of the spine that

pinches nerves in the lower back and disc protrusion). According to McClinton, he had

been prescribed oxycodone medications to address his back pain before being incarcerated.

       In April 2016, Dr. Hoffman prescribed McClinton tramadol 100 mg, three times a

day, to treat his chronic back pain while he waited to be seen by a neurosurgeon. Dr.

Hoffman explains that tramadol is a pain medication similar to an opioid, and the FDA

has designated tramadol as a controlled substance, meaning that it has potential for abuse

or addiction.

       On October 11, 2016, Dr. Hoffman examined McClinton to assess his diabetes, and

noted that McClinton’s weight had increased from 343 pounds in July 2016 to 357

pounds. (Hoffman Decl., Ex. 1000 (dkt. #28-1) 8.) He also noted that McClinton was

experiencing a rising number of hypo/hyperglycemic episodes, meaning his blood sugar was

fluctuating. During that same appointment, McClinton told Dr. Hoffman the tramadol

was helping his pain level, but Dr. Hoffman questioned whether tramadol was helping

McClinton be more active, since he was still gaining weight. Dr. Hoffman acknowledges

that he “cannot be certain that the Tramadol caused him to gain weight” -- “as the amount

of movement and exercise he was getting would be a factor along with what he was eating




has seemed defendant’s proposed findings of fact undisputed. Smith v. Lamz, 321 F.3d 680, 683
(7th Cir. 2003) (“[F]ailure to respond by the nonmovant as mandated by the local rules is an
admission.”).


                                             2
       Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 3 of 11




along with his canteen purchases” -- but he also attests that “the weight gain he was

experiencing would drive his diabetes to poorer control.” (Hoffman Decl. (dkt. #28) ¶ 11.)

       On October 11, Dr. Hoffman further noted that McClinton’s obesity remained an

issue, and he encouraged him to move and walk around, explaining that losing weight

would help lower his blood sugar. Dr. Hoffman also noted that if McClinton’s weight

continued to increase, he would taper McClinton off the tramadol, and explained as much

to McClinton, warning him that continued weight gain not only posed health risks related

to his diabetes, but calls into question continuing him on tramadol.3

       As a result of his concerns, Dr. Hoffman decided to track McClinton’s weight. So,

on October 18, 2016, he ordered McClinton to have his weight checked weekly. On

November 4, 2016, Dr. Hoffman renewed McClinton’s tramadol prescription for one

month, but also ordered another weight check to take place on November 31, 2016.

       On that date, McClinton weighed 351 pounds, and it is undisputed that a nurse

discussed McClinton’s need to lose weight, and explained that if he continued to gain

weight Dr. Hoffman would taper off the tramadol. On December 5, 2016, Dr. Hoffman

also reviewed McClinton’s weight check, decreasing his tramadol prescription to 50 mg

three times a day, as need, for one month with one refill. Dr. Hoffman explains in his

declaration that he decreased McClinton’s tramadol because he was severely overweight

and had diabetes. Specifically, Dr. Hoffman explains that he was concerned about a risk

that McClinton could experience a hypo/hyperglycemic episode that could severely impair


3
  Weight gain is dangerous for patients with diabetes because it increases the risk of hypoglycemia,
and over time weight gain renders diabetes difficult to control, which can lead to serious vascular
issues, such as heart attack, amputation or death. (Hoffman Decl. (dkt. #28) ¶ 11.)

                                                 3
      Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 4 of 11




his health or lead to his death. In Dr. Hoffman’s opinion, it was safer for McClinton to

reduce his tramadol intake, which in his opinion lowered his risk of a serious side effect,

than to continue him on that medication.

       Finally, on February 5, 2017, Dr. Hoffman chose not to renew McClinton’s

tramadol prescription at all. Although the record does not reveal McClinton’s exact weight

by February,4 as with his December decision to decrease the tramadol dosage, Dr. Hoffman

attests that he continued to believe the benefit of tramadol (pain relief) was greatly

outweighed by the risk that McClinton could suffer a severe hypo/hyperglycemic episode

that could severely impair his health or kill him if he continued on tramadol. Dr. Hoffman

further attests that he was also concerned about keeping him on an opioid like tramadol,

given McClinton’s history of addiction.

       Shortly after his tramadol prescription was discontinued, McClinton submitted

several Health Services Requests (“HSRs”) complaining about back pain. Specifically, in

a February 7, 2017, HSR, McClinton asked Dr. Hoffman to provide him something for his

back pain. In response, Dr. Hoffman prescribed Tylenol 500 mg in two tabs, administered

twice a day as needed, explaining in his declaration that unlike tramadol, Tylenol 500 mg

should not increase the risk of a hypo/hyperglycemic episode for diabetic patients.

       In response to McClinton’s other HSRs seeking stronger pain medication, both Dr.

Hoffman and nursing staff explained that he was scheduled for medical appointments. (See




4
   McClinton attached to his declaration two documents that appear to report his weight in
December and January, but show no weight loss. Those documents, entitled Nursing Encounter
Protocols, again list his December 8, 2016, weight at 351 pounds, and his January 9, 2017, weight
increased to 360 pounds. (Dkt. ##30-41, 30-41.)

                                               4
      Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 5 of 11




Ex. 1001 (dkt. #28-2) 23-28.) Dr. Hoffman attests that he continued to believe it was

better to keep McClinton off tramadol to avoid the risk of a hypo/hyperglycemic episode.

On March 15, 2017, Dr. Hoffman again met with McClinton to follow up on his chronic

pain complaints. To address his pain and swelling, Dr. Hoffman also ordered Meloxicam

at 7.5 mg two times a day, and acetaminophen 650 mg administered four times a day, each

for the next year. That same day, Dr. Hoffman also reviewed McClinton’s records and

provided him a memo, explaining that: he had prescribed McClinton tramadol to get him

through surgery, but the surgeon did not recommend surgery; and he had agreed to keep

McClinton on tramadol to allow him to exercise for weight loss, but his weight had instead

steadily risen from 298 to 340 pounds. (Ex. 1000 (dkt. #28-1) 76.)




                                       OPINION

      Summary judgment is appropriate if the moving party shows that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). If the moving party meets this burden, then to survive

summary judgment, the responding party must provide evidence “on which the jury could

reasonably find” for him. Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 406–407

(7th Cir. 2009), quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). When

the parties cross-move for summary judgment, as here, the court looks to the burden of

proof that each party would bear on the issues at trial and requires the party with the

burden to go beyond the pleadings to establish a genuine issue of material fact. Santaella

v. Metro. Life Ins. Co., 123 F.3d 456, 461 (7th Cir. 1997). If either party here fails to


                                            5
      Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 6 of 11




establish the existence of an element essential to his case, and on which that party will bear

the burden at trial, then summary judgment against him is appropriate. Mid. Am. Title Co.

v. Kirk, 59 F.3d 719, 721 (7th Cir. 1995).

       The Eighth Amendment extends to plaintiff McClinton the right to receive adequate

medical care while in prison. Estelle v. Gamble, 429 U.S. 97 (1976). Accordingly, to prevail

on a claim of constitutionally inadequate medical care, plaintiff must demonstrate two

elements:   (1) an objectively serious medical need; and (2) a state official who was

deliberately (that is, subjectively) indifferent to that need. Giles v. Godinez, 914 F.3d 1040,

1049 (7th Cir. 2019); Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). The defendant

here, Dr. Hoffman, essentially concedes that McClinton’s chronic pain meets the standard

of a serious medical need; instead, he seeks judgment on the grounds that no reasonable

juror could find his decision to taper McClinton off tramadol supported an inference of

deliberate indifference. For his part, McClinton seeks judgment on the ground that Dr.

Hoffman knew he was in severe pain and did not provide proper mediation.

       Unfortunately for plaintiff, it is not enough to show that he disagreed with Dr.

Hoffman’s choice of pain medication, or even that a different doctor might choose a

different medication or treatment. Rather, “deliberate indifference” means that the official

was aware that the prisoner faced a substantial risk of serious harm but disregarded that

risk by consciously failing to take reasonable measures to address it. Forbes v. Edgar, 112

F.3d 262, 266 (7th Cir. 1997). Thus, deliberate indifference is more than negligent acts, or

even grossly negligent acts, although it requires something less than purposeful acts. Farmer

v. Brennan, 511 U.S. 825, 836 (1994).


                                              6
      Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 7 of 11




       The threshold for deliberate indifference is met where: (1) “the official knows of and

disregards an excessive risk to inmate health or safety”; or (2) “the official [is] both aware

of facts from which the inference could be drawn that a substantial risk of serious harm

exists,” and he or she draws that inference yet deliberately fails to take reasonable steps to

avoid it. Id. at 837; see also Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (“While

evidence of malpractice is not enough for a plaintiff to survive summary judgment on an

Eighth Amendment claim, nor is a doctor’s claim he did not know any better sufficient to

immunize him from liability in every circumstance.”); Burton v. Downey, 805 F.3d 776, 785

(7th Cir. 2015) (“the infliction of suffering on prisoners can be found to violate the Eighth

Amendment only if that infliction is either deliberate, or reckless in nature in the criminal

sense”). In particular, therefore, a jury may “infer deliberate indifference on the basis of a

physician’s treatment decision [when] th[at] decision [is] so far afield of accepted

professional standards as to raise the inference that it was not actually based on a medical

judgment.” Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006); see also Pyles v. Fahim,

771 F.3d 403, 409 (7th Cir. 2014) (“A prisoner may establish deliberate indifference by

demonstrating that the treatment he received was ‘blatantly inappropriate.’”) (citing Greeno

v. Daley, 414 F.3d 645, 654 (7th Cir. 2005)).

       In this case, plaintiff’s evidence falls far short of this threshold, and thus, Dr.

Hoffman is entitled to judgment in this favor because his decisions about McClinton’s

tramadol prescription were grounded in his medical judgment. Indeed, it is undisputed

that in February 2017, Dr. Hoffman was legitimately concerned that the combination of

McClinton’s    obesity   and   diabetes   put       him   at   an   increased   risk   of   severe


                                                7
        Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 8 of 11




hypo/hyperglycemic episode.       Further, in terminating the prescription altogether in

February 2017, Dr. Hoffman attests that he was also concerned about the addictive quality

of tramadol. Although Dr. Hoffman could not directly tie the tramadol to McClinton’s

inability to lose weight, he understandably believed that the tramadol prescription was not

providing McClinton the pain relief that would assist him to move around and (hopefully)

lose weight. Moreover, Dr. Hoffman presents undisputed evidence that he only prescribed

tramadol in the short-term, because McClinton had a neurosurgery consult, believing that

if the neurosurgeon were to recommend surgery, tramadol would have been an appropriate,

short-term medication leading up to that surgery, not a long-term treatment for his back

pain.

        McClinton does not address, much less dispute Dr. Hoffman’s explanation for

discontinuing his tramadol prescription, including his March 2017 memorandum in which

he detailed his reasons for initially prescribing and then later tapering him off that

medication. Nor does McClinton suggest that tramadol was in any way helping him lose

weight between October 2016 and February 2017.             Regardless, McClinton’s weight

appears to have remained somewhat consistent, if not worsening, and concerningly high

throughout his use of tramadol.

        Instead, McClinton maintains that Dr. Hoffman knowingly left him without any

way to treat his pain, but that conclusion is simply not supported by the record. Dr.

Hoffman did not abruptly terminate the prescription.           First, he began monitoring

McClinton’s weight to confirm his impression that McClinton’s use of tramadol was having

no material impact on his level of activity, even advising him that a lack of progress on his


                                             8
      Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 9 of 11




weight gain would likely lead to a departure from tramadol. Second, he decreased the

tramadol prescription in December, easing him off dependence on that drug. Third, on

February 7, just two days after Dr. Hoffman finally terminated the tramadol prescription,

Dr. Hoffman prescribed McClinton Tylenol 500 mg (two tabs, twice a day), responding to

his complaints of back pain and reasoning that this pain medicine would not carry the

same risk of a severe hypo/hyperglycemic episode or long-term addiction.           Finally, in

March, Dr. Hoffman adjusted McClinton’s medication, again responding to his complaints

of pain, by increasing his Tylenol dosage and adding Meloxicam.

       Although McClinton may not have been satisfied with these adjustments to his

medication, there is no basis for a reasonable jury to infer that Dr. Hoffman failed to

exercise medical judgment or that his approach was so far afield from accepted medical

practices with respect to prescribing pain medication as to lack medical judgment. To the

contrary, given the medical community’s general reluctance to prescribe long-term use of

opioid-type pain medications, the only reasonable inference to be drawn from the evidence

of record is that Dr. Hoffman had a solid basis to taper and then cancel the tramadol

prescription. See Burton, 805 F.3d at 785 (affirming finding that doctor who declined to

prescribe narcotics to detainee was acting reasonably, not in a “substantial departure from

accepted professional judgment, practice, or standards”) (quoting Jackson v. Kotter, 541 F.3d

668, 697 (7th Cir. 2008)); see also Snipes v. DeTella, 95 F.3d 586, 591-92 (7th Cir. 1996)

(“Using [pain killers] entails risks that doctors must consider in light of the benefits. . . .

Whether and how pain associated with medical treatment should be mitigated is for

doctors to decide free from judicial interference, except in the most extreme situations.”).


                                              9
      Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 10 of 11




       While McClinton argues that Dr. Hoffman should have kept him on tramadol,

pointing to his previous experience being prescribed oxycodone, this argument has no

traction.   As an initial matter, McClinton fails to detail when he received those

prescriptions, much less provide evidence of the reasoning and opinions held by the

medical professionals providing those prescriptions. More importantly, even assuming

other health care professionals deemed oxycodone appropriate for McClinton at some

earlier date, that does not suggest that Dr. Hoffman’s decision to taper McClinton off

tramadol in 2016 and 2017 was blatantly inappropriate or somehow lacking in professional

judgment. At worst, McClinton points to a difference in medical opinion, but McClinton’s

or even McClinton’s doctors’ disagreement with Dr. Hoffman’s medical judgment does not

permit a reasonable inference of deliberate indifference.     See Pyles, 771 F.3d at 409

(“Disagreement between a prisoner and his doctor, or even between two medical

professionals, about the proper course of treatment generally is insufficient, by itself, to

establish an Eighth Amendment violation.”) (citing Johnson v. Doughty, 433 F.3d 1001,

1013 (7th Cir. 2006)); see also Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011) (while

a prisoner is entitled to reasonable measure to prevent a risk of harm, he “is not entitled

to the best care possible”).

       Accordingly, no reasonable trier of fact could conclude that Dr. Hoffman’s decision

to terminate McClinton’s tramadol prescription constituted deliberate indifference. As

such, the court will deny plaintiff’s motions for summary judgment, grant defendant’s

motion for summary judgment, enter judgment in Dr. Hoffman’s favor and close this case.




                                            10
Case: 3:17-cv-00472-wmc Document #: 54 Filed: 01/19/21 Page 11 of 11




                                  ORDER

 IT IS ORDERED that:

 1. Defendant Karl Hoffman’s motion for summary judgment (dkt. #25) is
    GRANTED.

 2. Plaintiff Frank McClinton’s motions for summary judgment (dkt. ##29, 37) are
    DENIED.

 3. Plaintiff’s motion for assistance in recruiting counsel (dkt. #49), motion in
    limine (dkt. #52), and a motion opposing defendants’ request to say this action
    (dkt. #53) are DENIED as moot.

 4. The clerk of court is directed to enter judgment in defendant’s favor and close
    this case.

 Entered this 19th day of January, 2021.

                                   BY THE COURT:

                                   /s/

                                   WILLIAM M. CONLEY
                                   District Judge




                                         11
